Dismissed and Memorandum Opinion filed February 9, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00916-CV
                                    ____________

                             SAFEER HASSAN, Appellant

                                            V.

                   SHABRAHRAM YAZDANI-BEIOKY, Appellee


                       On Appeal from the 152nd District Court
                                Harris County, Texas
                          Trial Court Cause No. 2011-50350


                      MEMORANDUM OPINION

       This is an attempted interlocutory appeal from an order after arbitration. The
arbitrators awarded damages of $70,000, attorney’s fees of $14,700, and expenses of
$16,518.24 to appellant. Appellant moved to confirm the arbitration award, and appellee
moved to vacate or modify the award. The trial court issued a ruling on appellee’s motion,
ordering “the lawsuit referred back to the arbitration panel . . . to determine whether the
attorneys’ fees and administrative fees and expenses awarded by this arbitration panel are
allowed . . . .” The order did not expressly state whether it confirmed or vacated the
arbitration award; however, the order did not disturb the award of $70,000 in damages.

       Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed only if
permitted by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex.
2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.
proceeding). Section 171.098(a) of the Texas General Arbitration Act (TAA) states:

     A party may appeal a judgment or decree entered under this chapter or an order:
     (1) denying an application to compel arbitration . . .;
     (2) granting an application to stay arbitration . . .;
     (3) confirming or denying confirmation of an award;
     (4) modifying or correcting an award; or
     (5) vacating an award without directing a rehearing.
Tex. Civ. Prac. & Rem. Code § 171.098(a). Because it appeared to this court that the trial
court’s order is not one which may be appealed pursuant to section 171.098, we notified the
parties that the appeal would be dismissed for want of jurisdiction unless any party filed a
response demonstrating that this court has jurisdiction over the appeal. Appellant filed a
response, arguing that the trial court’s order is an order “denying confirmation of an
award,” and is therefore appealable. We disagree.

       The Texas Supreme Court has recently clarified when an order may be appealed
under section 171.098. An order vacating an arbitration award and directing rehearing for
the limited purpose of correcting, clarifying, or completing the arbitration to allow proper
presentation of issues relating to confirmation is not appealable, while an order requiring a
new arbitration is as final a decision as an appellate court’s remand of a case to a trial court
for a new trial, and therefore is appealable. East Texas Salt Water Disposal Co., Inc. v.
Werline, 307 S.W.3d 267, 272 (Tex. 2010). When rehearing is necessary for the issue of
confirmation to be fully presented, vacatur pending rehearing is not appealable. Id. at


                                               2
271. This is so because the order falls outside subsection (3) and the rest of section
171.098(a).    Id.   If, for example, the arbitrator’s award required clarification or
interpretation, a rehearing for that limited purpose would not necessarily be a denial of
confirmation of the award, but merely a deferral of a final ruling until the arbitration was
complete. Id. at 271-72.

       In Werline, the Texas Supreme Court explained that in denying the request for
confirmation of the award, the district court had made it clear that it completely rejected the
entire award. Id. at 270. “The district court’s order denied confirmation, expressly and
effectively, and was thus made appealable by the literal text of the TAA.” Id. at 274.
       In this case, the trial court has directed the arbitrators to determine whether the
attorney’s fees and expenses awarded are allowed under the parties’ contract, in
conformity with the Arbitration Act. See Tex. Civ. Prac. & Rem. Code §§ 171.048(c),
171.055. The entire arbitration award has not been vacated. Therefore, the order is not
appealable.

       Accordingly, the appeal is ordered dismissed.



                                           PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.




                                              3